Order entered June 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00108-CR
                                      No. 05-15-00109-CR

                                ALEXIS MURILLO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause No. F13-62149-U, F13-62223-U

                                            ORDER
       The record before the Court reflects that appellant waived a jury and entered guilty pleas

in the above cases on November 30, 2014. The reporter’s record of the guilty plea hearing has

not been filed with this Court. The record does not reflect that appellant waived the right to have

a court reporter record the proceedings.     Estrella Pineda filed the reporter’s record of the

punishment hearing, but the clerk’s records do not reflect that a deputy court reporter recorded

the November 30, 2014 plea hearing.

       Accordingly, we ORDER Peri Wood, former official court reporter of the 291st Judicial

District Court, to file, within THIRTY DAYS of the date of this order, the reporter’s record of

the November 30, 2014 plea hearing.
       We DIRECT the Clerk to send copies of this order to Peri Wood, now official court

reporter, 292nd Judicial District Court; Cheryl Dixon, official court reporter, 291st Judicial

District Court; and to counsel for all parties

                                                  /s/    ADA BROWN
                                                         JUSTICE